United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING SYSTEMS
COMMAND, Crane, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0969
Issued: August 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 31, 2020 appellant, through counsel, filed a timely appeal from an October 3,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the October 3, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional conditions sustained as a
consequence of his accepted employment injury; and (2) whether he has met his burden of proof
to establish a recurrence of disability beginning April 17, 2016 causally related to his accepted
employment injury.
FACTUAL HISTORY
On November 2, 2012 appellant, then a 45-year-old conductor, filed an occupational
disease claim (Form CA-2) alleging that he sustained plantar fasciitis of the right foot and peroneal
neuropathy causally related to factors of his federal employment, including stepping on and off
moving rail cars onto uneven surfaces, walking long distances, and standing for extended periods
on rail car ladder rungs. He stopped work on October 1, 2012 and returned to modified duty on
October 4, 2012. OWCP accepted the claim for right plantar fasciitis and an injury to the peroneal
nerve of the right foot.
On May 22, 2013 Dr. Andrew J. Rader, a podiatrist, performed a plantar fasciotomy. In a
work capacity evaluation (Form OWCP-5c) dated July 26, 2013, Dr. Rader found that appellant
could work full time in a seated position.
A notification of personnel action Standard Form (SF)-50 indicates that appellant resigned
from the employing establishment, effective July 26, 2013, to pursue a position in the private
sector.
By decision dated October 22, 2013, OWCP terminated appellant’s wage-loss
compensation under 20 C.F.R. § 10.500(a) as the evidence established that he was no longer totally
disabled and that the employing establishment had modified work available. By decision dated
June 4, 2014, an OWCP hearing representative affirmed the October 22, 2013 decision.
By decision dated August 26, 2015, OWCP granted appellant a schedule award for 23
percent permanent impairment of the right lower extremity. The period of the award ran for 66.24
weeks from January 19, 2015 to April 16, 2016.
On November 2, 2015 appellant received treatment at the emergency department from
Dr. Karen N. Crevier, Board-certified in emergency medicine, for pain in his right side and chest.
He advised that he had fallen and lost consciousness in his yard five days earlier. Dr. Crevier
noted that appellant had a history of right leg peripheral neuropathy, but did “not report any
mechanical component to the fall.” She advised that a neurological examination revealed mild
loss of sensation of the upper extremities and chronic paresthesia and foot drop of the right lower
extremity. Dr. Crevier indicated the cause of the fall was unclear.
A November 9, 2015 magnetic resonance imaging (MRI) scan study of the cervical spine
revealed signal abnormality at C5-6 raising concern for a possible discovertebral injury, including
fracture, and multilevel degenerative joint disease especially at C5-6.
In a report dated January 15, 2016, Dr. Robert M. Pascuzzi, a Board-certified neurologist,
advised that he had evaluated appellant on March 6, 2013 for what appeared to be plantar fasciitis,
2

but was subsequently found to be peripheral neuropathy causally related to his employment. He
advised that electrodiagnostic testing of the legs showed abnormalities of the peripheral nerve,
foot drop, and a balance impairment. Dr. Pascuzzi indicated that appellant had a peripheral nerve
injury in both legs more on the right side. He opined that he also had a cervical disc disorder with
numbness and tingling in the upper extremities and neck pain after a fall in his driveway the prior
winter. Dr. Pascuzzi related, “At this juncture, the neck, arm, and hands problems could simply
be the result of his underlying original neuropathy or could be secondary to his fall acquiring a
superimposed injury with the fall being due to instability in his legs from his primary neurological
disorder.” He advised that appellant’s symptoms had worsened such that he was disabled from
employment.
Electrodiagnostic testing performed on January 21, 2016 revealed evidence of right
peroneal neuropathy and mild slowing at the right elbow. The study showed no evidence of an
underlying polyneuropathy or right cervical radiculopathy.
In an unsigned report dated March 18, 2016, Dr. Kelly L. Paul, a Board-certified
physiatrist, found that appellant had a history of a gait abnormality due to peroneal neuropathy and
possible neuropathic dysfunction of uncertain etiology that was connected to a workers’
compensation injury. He advised that his altered gait had caused a fall that resulted in neck trauma.
In a memorandum of telephone call (Form CA-110) dated April 4, 2016, appellant asserted
that he was unable to work and requested compensation for disability after his final schedule award
payment. In a response of even date, OWCP informed him that it appeared that he had experienced
a nonemployment-related fall around October 26, 2015. It requested that appellant provide a
factual statement explaining why he believed that his fall was causally related to his accepted
employment injury.
On June 4, 2016 Dr. Pascuzzi again discussed his treatment of appellant beginning in
March 2013 for a workers’ compensation injury. He related that his symptoms of peripheral
neuropathy beginning in 2011 had progressed resulting in a loss of balance, antalgic gait, decreased
function, and pain such that he was disabled from employment. Dr. Pascuzzi noted that appellant
had fallen in October 2015. He advised, “It is my view that the fall in late October 2015 is the
continuation or result of his more longstanding leg symptoms that date back to 2011 and are felt
to be linked to his [workers’ compensation] presentation.” Dr. Pascuzzi attributed appellant’s
problems with his neck, arm, and hand to either his fall or his original neuropathy. He submitted
a similar report on June 23, 2016.
In a statement dated June 24, 2016, appellant related that he had fallen the end of
October 2015 when his right leg went numb.
In a progress report dated October 1, 2016, Dr. Pascuzzi advised that appellant had
continued trouble with pain and loss of mobility of the legs, particularly on the right side, and
bilateral hand numbness and weakness after a fall that had occurred due to his “prior established
leg neuropathy.” He found that he was disabled from work as a result of “chronic musculoskeletal
pain, weakness, legs giv[ing] out and trouble using the hands and arms.”
On January 6, 2017 Dr. Pascuzzi related that appellant had “a fall at work that was felt to
cause pain and neuropathy as documented previously and then subsequent to that, given the
weakness and instability with the right leg, he took another fall, which resulted in him injuring his
3

arms and neck.” He found chronic right leg neuropathy and degenerative of the cervical spine
aggravated by a fall. Dr. Pascuzzi related that appellant had “a documented nerve injury, which is
the substrate for weakness, pain, and loss of sensation and stability.” He asserted that appellant’s
arm and hand symptoms had begun after a fall that had caused a cervical spine injury. Dr. Pascuzzi
also indicated that he might be overcompensating with his upper extremities for his loss of stability
of the leg. He found that appellant was unable to work. Dr. Pascuzzi attributed his numbness,
tingling, and falling to his “lack of sensation as well as weakness mainly in the right leg….”
On March 8, 2017 Dr. Pascuzzi again reviewed appellant’s history beginning in 2011 of a
loss of balance, pain, and an inability to work believed to be plantar fasciitis, but subsequently
found to be a “significant peripheral neuropathy.” He noted that it was work related and that it
had occurred “in the setting of work.” Dr. Pascuzzi opined that appellant’s symptoms had
progressed and that he was totally disabled. He related that he had a peripheral nerve injury
causing weakness, pain, and loss of balance in both legs, more on the right. Dr. Pascuzzi discussed
appellant’s fall in October 2015 causing neck and arms symptoms that he found had resulted from
his leg symptoms going back to 2011. He noted that he required a cane to ambulate. Dr. Pascuzzi
indicated that appellant may be overcompensating with his arms and hands due to his leg problems
causing a secondary compression.
Appellant, on May 29, 2018, filed claims for compensation (Form CA-7) for disability
from work for the period April 17, 2016 to May 3, 2018.
In a development letter dated May 29, 2018, OWCP advised appellant of the definition of
a recurrence of disability and requested that he describe his work status from July 26, 2013 to the
present and provide medical evidence based on a complete work history addressing how his
disability beginning April 17, 2016 was causally related to his accepted employment injury. It
noted that it appeared that he was claiming a fall in October 2015 as a consequential injury and
asked that he submit a factual statement describing the fall. OWCP afforded appellant 30 days to
submit the necessary information.
Appellant, in a June 28, 2018 statement, related that his leg had gone numb while he was
walking on the driveway and that he had fallen onto concrete, losing consciousness and injuring
his spine and neck. He indicated that after July 26, 2013 he had worked in private employment
until February 21, 2014, when he was asked to preform duties outside his physical capacity.
Appellant worked part time 8 to 15 hours per week at a security company until July 2015, when
he stopped work due to his condition. He advised that his condition had worsened such that he
had pain and a loss of muscle mass in his leg, and neuropathy in his right arm.
In a development letter dated June 29, 2018, OWCP requested that appellant provide
additional factual and medical evidence in support of his claim for compensation, including a
detailed description of his private employment duties. It afforded him 30 days to submit the
requested information.
On July 27, 2018 appellant related that he had fallen on October 28, 2015 and sought
treatment at the emergency room on November 2, 2015. He advised that he had begun working in
private employment on September 1, 2013 as a site manager, keeping track of fueling, reports, and
safety compliance. Appellant asserted that the job was not physically demanding until the
company lost people and wanted him to run the locomotive and climb ladders. From July 2014
until July 2015, he worked 4 to 15 hours per week as a security guard driving a patrol car and
4

checking that doors and windows were locked. Appellant was unable to continue to perform the
duties and had not worked since July 4, 2015. He related that he would lose balance and fall when
his legs gave out, and attributed his condition to his accepted employment injury.
By decision dated August 2, 2018, OWCP found that appellant had not established a
recurrence of disability beginning April 17, 2016 causally related to his accepted employment
injury. It determined that the medical evidence of record was insufficient to establish that his
worsening condition or fall on October 28, 2015 was causally related to his employment injury
rather than intervening work activities.
A visit summary dated April 4, 2019 indicated that appellant had received treatment on
that date from Dr. Pascuzzi.
On August 2, 2019 appellant, through counsel, requested reconsideration. Counsel argued
that his return to work in private employment was for less than 90 days and that his private
employer had withdrawn his limited-duty assignment. He submitted a decision from the Social
Security Administration, finding appellant totally disabled beginning February 21, 2014.
By decision dated October 3, 2019, OWCP denied modification of its August 2, 2018
decision.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.4
The claimant bears the burden of proof to establish a claim for a consequential injury.5 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, establishing causal relationship. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.8

4

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018).

5

V.K., Docket No. 19-0422 (issued June 10, 2020); A.H., Docket No. 18-1632 (issued June 1, 2020).

6

K.W., Docket No. 18-0991 (issued December 11, 2018).

7

L.D., Docket No. 20-0894 (issued January 26, 2021); G.R., Docket No. 18-0735 (issued November 15, 2018).

8

Id.

5

In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury.9 The basic rule is that,
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury. 10 When an
injury arises in the course of employment, every natural consequence that flows from that injury
likewise arises out of the employment, unless it is the result of an independent intervening cause
attributable to the claimant’s own conduct.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional conditions sustained as a
consequence of his accepted employment injury.
Appellant alleged that on October 28, 2015 he injured his spine and neck when he fell in
his driveway after his right leg went numb. He attributed the numbness in his leg to his accepted
employment injury.
In a report from the emergency department dated November 2, 2015, Dr. Crevier obtained
a history of appellant falling at work five days earlier and noted his current complaints of chest
and right-side pain. She indicated that he had a history of peripheral neuropathy of the right leg,
but did not describe a mechanical cause of the fall. Dr. Crevier found chronic foot drop and
paresthesia of the right lower extremity and mild loss of sensation of the upper extremity. She
opined that the cause of appellant’s fall was unknown. As Dr. Crevier failed to attribute the fall
to the accepted employment injury, her opinion is insufficient to meet appellant’s burden of proof.
On January 15, 2016 Dr. Pascuzzi noted that appellant had fallen in his driveway the
previous winter sustaining hand and arm tingling and neck pain. He advised that the difficulties
with his neck, arm, and hands could be due either to his original employment-related neuropathy
or the fall. Dr. Pascuzzi attributed the fall to appellant’s instability in the legs caused by his
neurological disorder. In a report dated June 4, 2016, he opined that appellant’s fall in
October 2015 was causally related to his leg symptoms and 2011 workers’ compensation injury.
On October 1, 2016 Dr. Pascuzzi advised that appellant had bilateral numbness and weakness in
his hands after a fall that he attributed to his established neuropathy of the leg. In a report dated
March 8, 2017, he advised that appellant’s fall in October 2015 had caused a cervical condition
and hand and arm symptoms and that the fall was caused by leg symptoms that had begun in 2011.
Dr. Pascuzzi also noted that he may be overcompensating with his arms and hands for weakness
in his legs.
The Board finds that, although Dr. Pascuzzi asserted that appellant’s fall in the driveway
in October 2015 and resulting neck condition and bilateral arm and hand numbness occurred as a
consequence of his accepted employment injury, his opinion is of limited probative value as he
9

K.S., Docket No. 17-1583 (issued May 10, 2018).

10

Id.

11

A.M., Docket No. 18-0685 (issued October 26, 2018); Mary Poller, 55 ECAB 483, 487 (2004).

6

failed to provide adequate medical rationale in support of his opinion on causal relationship.
Dr. Pascuzzi did not describe the medical process by which appellant’s accepted employment
injury caused him to fall in October 2015 sustaining additional conditions.12 He further failed to
explain how overcompensating for leg weakness resulting from the accepted right foot injury
caused problems with the arms and hands. The Board has held that a report is of limited probative
value regarding causal relationship if it does not contain adequate medical rationale explaining
how a given medical condition has an employment-related cause.13
The record contains an unsigned report dated March 18, 2016; however, the Board has held
that reports that are unsigned or bear an illegible signature cannot be considered probative medical
evidence as the author cannot be identified as a physician.14
As appellant has not submitted reasoned medical evidence supporting that he fell in
October 2015 sustaining additional injuries as a consequence of his accepted employment injury,
the Board finds that appellant has not met his burden of proof.15
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.16 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.17
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured. OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a

12

See P.J., Docket No. 18-1738 (issued May 17, 2019); T.H., Docket No. 18-1736 (issued March 13, 2019).

13

See L.D., Docket No. 20-0894 (issued January 26, 2021).

14

See G.W., Docket No. 20-0507 (issued March 4, 2021); C.S., Docket No. 20-1354 (issued January 29, 2021);
Merton J. Sills, 39 ECAB 572, 575 (1988).
15

G.M., Docket No. 19-0933 (issued October 1, 2019).

16

20 C.F.R. § 10.5(x); J.D., Docket No. 18-1533 (issued February 27, 2019).

17

Id.

7

condition that results from a new injury, even if it involves the same part of the body previously
injured.18
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.19 Where no such rationale is present,
the medical evidence is of diminished probative value.20
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability beginning April 17, 2016 causally related to his accepted employment injury.
Appellant worked limited duty beginning October 4, 2012 due to his employment injury.
He underwent a plantar fasciotomy on May 22, 2013. On July 26, 2013 Dr. Radner released
appellant to return to sedentary employment. However, he resigned from the employing
establishment, effective July 26, 2013, to take a job in private employment. On May 29, 2018
appellant filed CA-7 forms requesting wage-loss compensation beginning April 17, 2016.
In reports dated June 4 and 23, 2016, Dr. Pascuzzi noted that he had begun treating
appellant in March 2013 for a workers’ compensation injury, and that his employment-related
peripheral neuropathy that had begun in 2011 had worsened causing a loss of balance, antalgic
gait, and pain such that he was disabled from employment. However, he did not evidence
knowledge of appellant’s other employment activities subsequent to his resignation in 2013.
Medical reports based on an incomplete or inaccurate history are of diminished probative value.21
Dr. Pascuzzi further failed to explain the mechanism by which the accepted employment-related
right plantar fasciitis and an injury to the peroneal nerve of the right foot worsened causing
disability from employment beginning April 2016. The Board has found that vague and
unrationalized medical opinion on causal relationship have little probative value. 22 The need for
fortified rationale is especially important given that appellant claimed a recurrence of disability on
April 17, 2016, but resigned from his job on July 26, 2013.23
In a March 8, 2017 report, Dr. Pascuzzi again noted that appellant had symptoms beginning
in 2011 of pain and reduced balance and diagnosed peripheral neuropathy that was work related.
18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); F.C., Docket
No. 18-0334 (issued December 4, 2018).
19

L.O., Docket No. 19-0953 (issued October 7, 2019); J.D., Docket No. 18-0616 (issued January 11, 2019).

20

M.G., Docket No. 19-0610 (issued September 23, 2019); G.G., Docket No. 18-1788 (issued March 26, 2019).

21

See L.D., Docket No. 19-0263 (issued June 19, 2019); C.B., Docket No. 18-0633 (issued November 16, 2018).

22

See J.M., Docket No. 18-0847 (issued December 5, 2019); T.L., Docket No. 14-1708 (issued January 12, 2015).

23

T.L., id.

8

He advised that his symptoms had progressed and that he was totally disabled from employment.
Dr. Pascuzzi noted that appellant had pain and weakness in both legs, more on the right, and a
history of a fall in October 2015 causing neck symptoms. He did not, however, discuss the nature
of the accepted employment injury or support his disability with medical rationale. The Board has
held that a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how a given condition or disability has an employment-related
cause.24 Therefore, Dr. Pascuzzi’s March 8, 2017 report is insufficient to support that appellant
sustained a recurrence of disability.25
On January 6, 2017 Dr. Pascuzzi noted that appellant had pain and weakness after a fall at
work and that subsequently he had experienced weakness and instability in the right leg and
another fall, causing injuries to his neck and arms. He found that he was unable to work.
Dr. Pascuzzi, however, provided a history of appellant experiencing problems after two falls rather
than a history of the work factors identified as causing the accepted employment injury. As noted,
a medical opinion based on an incomplete or inaccurate history of injury is of diminished probative
value.26 Consequently, Dr. Pascuzzi’s opinion is insufficient to meet appellant’s burden of proof.
On October 1, 2016 Dr. Pascuzzi discussed appellant’s complaints of the pain and loss of
mobility in his legs bilaterally, more on the right, and bilateral hand and numbness after a fall
caused by his leg neuropathy. He opined that he was disabled from employment due to
musculoskeletal pain, weakness, giving way of his legs, and difficulty with his hands and arms.
Dr. Pascuzzi attributed appellant’s disability, in part, to conditions not accepted by OWCP as
employment related, thus rendering the cause of disability unclear.27 Therefore, the Board finds
that this evidence is insufficient to establish a recurrence of disability.28
Appellant also submitted diagnostic test results into the record of the case. However, the
Board has held that reports of diagnostic tests standing alone lack probative value as they fail to
provide an opinion on the causal relationship between his employment duties and the diagnosed
conditions.29
On appeal counsel advised that his injury had progressed such that he was disabled from
employment. He has the burden of proof, however, to submit reasoned evidence supporting that
he is disabled as a result of his accepted employment injury. Appellant failed to submit such
evidence and thus did not meet his burden of proof.30

24

See A.E., Docket No. 20-0259 (issued April 28, 2021).

25

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

26

B.R., Docket No. 18-0339 (issued January 24, 2019); C.B., Docket No. 18-0633 (issued November 16, 2018).

27

See M.G., Docket No. 19-0610 (issued September 23, 2019).

28

Id.

29

K.S., Docket No. 18-1781 (issued April 8, 2019); G.S., Docket No. 18-1696 (issued March 26, 2019).

30

See C.S., Docket No. 18-0712 (issued January 24, 2019).

9

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional conditions sustained as a
consequence of his accepted employment injury. The Board further finds that appellant has not
met his burden of proof to establish a recurrence of disability beginning April 17, 2016 causally
related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

